Per Curiam.

This is an appeal from a decree of adoption and the award of attorneys’ fees to the appellee. The decree of adoption is set aside and the cause is remanded for a new hearing in the light of Willmott v. Decker, 56 Haw. 462, 541 P.2d 13 (1975). See also Stanley v. Illinois, 405 U.S. 645 (1972); Miller v. Miller, 504 F.2d 1067 (9th Cir. 1974).
Attorneys’ fees may not ordinarily be awarded as damages or costs in the absence of statute, stipulation or agreement. Salvador v. Popaa, 56 Haw. 111, 530 P.2d 7 (1974). Rule 87 (e) of the Hawaii Family Court Rules, adopted by the Board of Family Court Judges,1 does not provide the requisite authority for its allowance in this case.2

 See HRS § 571-5.


 Compare, HRS § 580-9; HRS § 583-7(g), -8(c), -15(b).